Citation Nr: 1737794	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-06 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a respiratory disability, claimed as secondary to asbestos exposure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for kidney cancer, claimed as secondary to asbestos exposure or herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In May 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.  

The Veteran has claimed that he has a current respiratory disability and kidney cancer secondary to exposure to asbestos while he was on active duty.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations with regard to asbestos claims.  VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) which provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI, which has now been reclassified in a revision to the Manual at M21- 1, Part IV, Subpart ii, Chapter 2, Section C.  VAOPGCPREC 4-00 (2000), 65 Fed. Reg. 33422 (2000).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

The M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities:  asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  M21-1, part VI, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure:  mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1, part VI, Subpart ii, Chapter 2, Section C, 9(f).

The Veteran's service personnel records show that his service duties were as a fireman.  Based upon the Veteran's duties as a fireman, his exposure to asbestos was probable.  The Board finds that there is sufficient evidence to presume that the Veteran was exposed to asbestos in service.  

Additionally, the records are clear that the Veteran has kidney cancer.  See, e.g., November 2010 surgery report.

The Veteran has submitted numerous medical treatises and internet printouts in support of his assertion that exposure to asbestos caused his kidney cancer.  Among these treatises he referenced are a May 26, 2016 study published in La Medicine Del Lavoro; and an article entitled "The Link Between Kidney Cancer and Asbestos" by Joseph Devine, accessed from http://EzineArticles.com/?expert+Joseph_Devine.  

Standing alone, the medical treatise evidence is simply too general to make a causal link between the Veteran's kidney cancer and his service that is more than speculative in nature.  However, medical articles or treatises can provide important support when combined with the opinion of a medical professional if they discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In light of the Veteran's probable exposure to asbestos while on active duty coupled with the treatise articles he supplied which indicate a possible connection between kidney cancer and asbestos exposure, the Board finds that the Veteran should be afforded a VA examination for an etiology opinion regarding his kidney cancer.

Additionally, a wedge biopsy of the Veteran's right lower lung lobe performed in August 2012 revealed a lung with fibrous nodule.  The Veteran should be afforded a VA examination for an etiology opinion regarding any connection between the fibrous nodule and his probable in-service exposure to asbestos.

Additionally, other evidence suggests that the current records associated with the claims file are incomplete.  

Evidence of record shows that the Veteran had been awarded benefits by the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be pertinent to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When the VA is put on notice of the existence of SSA records, VA must seek to obtain the records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  Lind v. Principi, 3 Vet. App. 493 (1992).  The SSA records may be relevant to the current appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Records from the SSA have not been associated with the claims file.

Concerning the claim for service connection for a left knee disability, the Veteran told a VA treatment provider in July 2005 that he injured his left knee in 1997, and his knee was the subject of a Worker's Compensation claim.  Records from this Worker's Compensation claim have not been associated with the claims file.

Finally, at his May 2017 hearing, the Veteran stated that VA doctors were currently determining if he had a diagnosable heart condition.  He said that he had a VA heart examination scheduled for June 2017 and an echocardiogram scheduled for June 27.  These records, and any additional updated VA treatment records, have not been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain any outstanding VA and private treatment records.  In particular, obtain the records from the Veteran's cardiology appointments in June 2017.  All attempts to locate records must be documented in the claims file.

2.  With any necessary authorization from the Veteran, obtain any records pertaining to his 1997 Workmen's Compensation claim.  All attempts to locate records must be documented in the claims file.

3.  Request from the Social Security Administration complete copies of any disability decisions made concerning the Veteran and copies of the medical records that served as the basis for any decisions.  Make reasonable efforts to obtain the records.  If the records are not available, a negative reply is required.

4.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any pulmonary disability, to include the fibrous lung nodule identified in the August 2012 wedge biopsy.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any pulmonary disability, to include the fibrous lung nodule identified in the August 2012 wedge biopsy.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such pulmonary disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of exposure to asbestos dust while aboard a Naval ship, and to include as exposure to asbestos through serving on active duty as a fireman.  The examiner should comment on whether this military exposure contributed in any way to the Veteran's current respiratory disability.

Any opinion expressed must be accompanied by a complete rationale.

5.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his kidney cancer.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

As to the Veteran's kidney cancer, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of exposure to asbestos dust while aboard a Naval ship, and to include as exposure to asbestos through serving on active duty as a fireman.  The examiner should comment on whether this military exposure contributed in any way to the Veteran's kidney cancer.

The examiner is specifically requested to discuss the May 26, 2016 study published in La Medicine Del Lavoro; and an article entitled "The Link Between Kidney Cancer and Asbestos" by Joseph Devine, accessed from http://EzineArticles.com/?expert+Joseph_Devine referenced by the Veteran.

Any opinion expressed must be accompanied by a complete rationale.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




